Citation Nr: 9919252	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.   95-02 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant has identified herself as the veteran's 
surviving spouse.  The record shows that she goes by the name 
of [redacted] and [redacted].  

The veteran served on active duty from March 1944 to April 
1946 and from January 1951 to May 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1994 by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  By means of a decision dated in August 
1996, the Board remanded this claim for further development.  
A subsequent decision by the RO has continued to deny the 
claim.


FINDINGS OF FACT

1.  The veteran died from coronary thrombosis myocardial 
infarction.
 
2.  A cardiovascular disorder was not shown until many years 
after separation from service.

3.  There is no evidence of record that the veteran's service 
connected frozen feet caused or contributed substantially or 
materially to his death.

4.  The claim for service-connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

A claim for service-connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991), 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the veteran's October 1994 Death Certificate, he 
died of a coronary thrombosis myocardial infarction at his 
home.

The appellant in her November 1994 Notice of Disagreement 
contends that the veteran's death was contributed to his 
service connected frozen feet.  She asserts that his 
circulation was affected by his frozen feet, which caused his 
heart to work much harder. 

The veteran's service medical records do indicate that he 
suffered from bilateral frostbite of the feet in which he was 
service-connected and rated as 10 percent disabling.  It is 
noteworthy that his service medical records do not indicate 
that he suffered from any cardiovascular disorder in service.  
His separation examination report, dated May 1952, indicates 
that his cardiovascular system was normal.

Post-service medical evidence of record includes a November 
1959 VA orthopedic examination, which indicates that his 
capillary pulse was normal.  He was diagnosed with among 
other things residuals of frozen feet, manifested by 
hyperhidrosis and circulatory changes.  The first indication 
of any heart problems was many years after separation from 
service.  A discharge summary from a private hospital dated 
January 1985 indicates that the veteran had undergone cardiac 
catheterization and a temporary cardiopulmonary bypass.  A 
December 1986, private doctor's statement notes that the 
veteran's feet were ischemic and were getting worse every 
year.  He had coronary artery disease and post bypass 
surgery.  

The veteran before his death attempted to obtain service-
connection for heart disease as secondary to his service 
connected frozen feet.  In response to the claim he was given 
a VA examination in May 1987.  The May 1987 VA examination 
report indicates that the veteran complained that during the 
winter his feet stayed cold and frozen and he had an 
inability to walk due to foot swelling and pain.  Upon 
examination his feet and toes were warm to touch. His pedal 
pulses were well felt.  All the peripheral vessels were well 
felt bilaterally.  He was diagnosed with among other things 
residuals of frozen feet and coronary artery disease, status 
post coronary artery bypass surgery.  There was no indication 
that his frozen feet were etiologically related to his 
coronary artery disease.  Further, a May 1987 VA radiologic 
report notes that as to his feet, there was no distinct 
osseous or articular abnormality at the time of the 
examination.  

The veteran was given a VA cardiovascular examination in June 
1987.  The examination report reflects that the symptoms of 
his frozen feet gradually progressed.  He felt sensation of 
numbness and his feet going to sleep, dyspnea on exertion, 
and pain in the feet.  The veteran stated that his disability 
was due to his feet and not his cardiac status.  Upon 
examination there was no edema of the feet, peripheral pulses 
were full, his feet were warm, his neck veins were not 
engorged, his carotids were normal, and no bruits were heard.  
He showed a history of frostbite with progressive symptoms 
suggestive of poor circulation although there was no clinical 
evidence.

In response to the Board's August 1996 Remand, the RO in an 
August 1996 written correspondence informed the appellant of 
the evidence needed to prove a well-grounded claim for 
service-connection cause of the veteran's death. In addition 
the RO asked her to submit medical evidence that would 
indicate that the veteran's service connected frozen feet 
caused or substantially contributed to the veteran's death.  
She has not since responded.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty to 
assist, not a duty to prove a claim).

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
that was incurred in service. 38 C.F.R. § 3.303(d).  Service 
connection can be established for the cause of the veteran's 
death if it is established that a disability incurred or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  

The Board has considered the evidence of record and finds 
that the claim is not well grounded.  As mentioned above the 
veteran died of a coronary thrombosis myocardial infarction.  
He was not shown to suffer from any cardiovascular disorder 
until many years after separation from service.  The medical 
evidence of record does not indicate any casual nexus between 
his service connected frozen feet and his coronary thrombosis 
myocardial infarction.  The Board has also considered the 
appellant's assertions; however, as a layperson, she is not 
competent to provide medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1991).  Therefore, the Board 
concludes that the claim is not well grounded.


ORDER

Entitlement to service-connection for the cause of the 
veteran's death is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

